Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the noise is removed by adding value acquired by multiplying the acquired output value by sampling coefficient for a predetermined period” (fig 6 [0091] [0095]) with all other limitation cited in claims 1 and 14 and  “wherein the touch driving signal is driven with an effective frequency constituted by a driving frequency (f.sub.tx) and a phase inversion frequency (f.sub.mod) for changing a phase of the driving frequency, and a dummy scan of scanning a noise level based on the effective frequency is performed to perform frequency hopping according to a result of the performed dummy scan” (fig 7a [0097-0098]) with all other limitations cited in claim 7.

Krah US 11079878 discloses noise mitigation touch sensing circuit but does not disclose “wherein the noise is removed by adding value acquired by multiplying the acquired output value by sampling coefficient for a predetermined period” and  “wherein the touch driving signal is driven with an effective frequency constituted by a driving frequency (f.sub.tx) and a phase inversion frequency (f.sub.mod) for changing a phase of the driving frequency, and a dummy scan of scanning a noise level based on the effective frequency is performed to perform frequency hopping according to a result of the performed dummy scan”.

Bye US 20180217713  discloses applying a touch signal to a touch sensor and canceling periodic noise received but does not disclose “wherein the noise is removed by adding value acquired by multiplying the acquired output value by sampling coefficient for a predetermined period” and  “wherein the touch driving signal is driven with an effective frequency constituted by a driving frequency (f.sub.tx) and a phase inversion frequency (f.sub.mod) for changing a phase of the driving frequency, and a dummy scan of scanning a noise level based on the effective frequency is performed to perform frequency hopping according to a result of the performed dummy scan”.

Bosch et al US 20130106779  discloses noise compensation techniques for capacitive touch screen systems but does not disclose “wherein the noise is removed by adding value acquired by multiplying the acquired output value by sampling coefficient for a predetermined period” and  “wherein the touch driving signal is driven with an effective frequency constituted by a driving frequency (f.sub.tx) and a phase inversion frequency (f.sub.mod) for changing a phase of the driving frequency, and a dummy scan of scanning a noise level based on the effective frequency is performed to perform frequency hopping according to a result of the performed dummy scan”.

For at least these reasons the cited references do not read on the claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 05/16/2022Primary Examiner, Art Unit 2692